Citation Nr: 0947806	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-33 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
service-connected undifferentiated somatoform and major 
depressive disorders.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Law Clerk




INTRODUCTION

The Veteran had active duty service from March 1954 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued the Veteran's 50 percent evaluation for his 
service-connected undifferentiated somatoform and major 
depressive disorders.  The Veteran timely appealed.  In an 
October 2008 Supplemental Statement of the Case, the 
Veteran's evaluation was increased from 50 percent to 70 
percent, effective August 2, 2006.

The Board notes that in his October 2007 Substantive Appeal, 
the Veteran 
indicated that he wanted a video conference hearing before 
the Board.  However, in correspondence received in November 
2007, the Veteran withdrew such request.  See 38 C.F.R. § 
20.704(e) (2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
Veteran did not have gross impairment of his thought 
processes or communication, or grossly inappropriate 
behavior; nor was the Veteran shown to have persistent 
hallucinations, delusions, disorientation to time and place, 
memory loss of close relatives or his former occupation; and, 
the Veteran was not shown to be a persistent danger to 
himself or others.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
service-connected undifferentiated somatoform and major 
depressive disorders have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9423 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
March 2007 letter in connection with his claim for increase, 
which advised the Veteran that he needed to submit evidence 
that his disability has worsened, as well as what information 
and evidence must be submitted by him and what information 
and evidence will be obtained by VA.  The letter advised the 
Veteran to submit evidence from medical providers, statements 
from others who could describe their observations of his 
disability level, and his own statements describing the 
symptoms, frequency, severity and additional disablement 
caused by his disability.  The letter also advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the level of disability, and the effect that 
the disability has on his employment.  The notice provided 
examples of pertinent medical and lay evidence that the 
Veteran may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir., Sep. 4, 
2009) (VCAA notice in a claim for increased rating need not 
be "veteran specific").  The Veteran was sent a similar 
letter in May 2008.  The case was last adjudicated in a 
Supplemental Statement of the Case in October 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran, including post service treatment records and VA 
examination reports.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
presenting for VA examinations.  Thus, the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. § 
4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider a veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection for psycho-physiological gastrointestinal 
reaction with irritable colon was established by an April 
1967 Board decision.  The name of the Veteran's service-
connected disability was changed to undifferentiated 
somatoform and major depressive disorders in an October 2006 
rating decision, and the Veteran was awarded an increased 50 
percent evaluation effective in August 2006.  The Veteran's 
representative specifically filed a claim for an increased 
rating on his behalf in January 2007.  As noted above, 
following appeal of the May 2007 rating decision, the 
evaluation was eventually increased to a 70 percent 
evaluation, effective August 2, 2006, in the October 2008 
Supplemental Statement of the Case.  

The Veteran's disability is currently rated as 70 disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9423.  Under this 
Diagnostic Code a 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and/or inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2009).

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF score of 21 to 30 indicates that behavior is considerably 
influenced by delusions or hallucinations, or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acting grossly inappropriately, suicidal 
preoccupation), or an inability to function in almost all 
areas (e.g., stays in bed all day; no job, home, or friends).  
A GAF score of 11 to 20 indicates that there is some danger 
of hurting oneself or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement), or an occasional failure to maintain minimal 
personal hygiene, or gross impairment in communication.  
While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM-IV, it does not assign 
disability percentages based solely on GAF scores.  See 38 
C.F.R. § 4.130 (2009).

Based on review of the evidence of record, the Board finds 
that an evaluation in excess of 70 percent for 
undifferentiated somatoform and major depressive disorders is 
not warranted.  

A January 2007 letter from the Veteran's private primary care 
physician, noted the Veteran's various medical problems, 
including anxiety and depression.  The Board notes that the 
private physician's listing of "impairments" in his January 
2007 letter reads almost directly from the rating schedule's 
50 percent rating criteria.  The private physician's list of 
symptoms included "flattened affect, difficulty with 
understanding complex commands, short term memory impairment, 
impaired judgment, mood disturbance, disturbance of 
motivation and lack of ability to maintain work and social 
relationships, intermittent illogical speech, . . . and a 
difficulty in adapting to stressful circumstances."  Such 
symptoms do not support a total rating, but rather fall 
clearly within the 50 or 70 percent rating criteria.

Additionally, the Board notes that the Veteran submitted to 
VA examinations in September 2006, April 2007, and April 
2008.  However, the Board finds that the symptoms described 
throughout the appeal period in these VA examinations, 
including GAF scores of 42, 42 and 40 respectively, do not 
establish symptomatology warranting an evaluation higher than 
currently assigned, for reasons which will be discussed 
below.

The Veteran does not demonstrate a gross impairment in either 
his thought processes or communication.  Throughout the 
appeal period, the Veteran was described as having normal 
thought processes.  In fact, the VA examiner in the September 
2006 examination specifically noted that the Veteran had 
"very clear and focused complaints concerning decreased 
ability to socialize and an increase in mood symptoms."  
Furthermore, the April 2007 examiner noted that the Veteran 
speaks easily, is open and direct, and speaks well.  The 
examiner noted there were no signs of thought disorder in 
that his thinking was goal-oriented and logical.  The 
April 2008 examiner likewise noted "[n]o significant 
impairment of thought process or communication."  Thus, the 
Board finds that the Veteran's thought processes are 
unaffected, and that there is no gross impairment by the 
Veteran in either thought process or communication.  

The Board further notes that the Veteran denied auditory or 
visual hallucinations, any delusions, and homicidal ideations 
in all of the VA examinations.  It should also be noted that 
the Veteran denied suicidal ideation in September 2006 and in 
April 2007.  The Veteran did, however, note a history of 
suicidal ideation during the April 2008 examination, but 
stated that he had made no attempts.  The April 2008 
examiner, during his examination, noted no suicidal ideation 
was present.  The Veteran was specifically noted as not being 
psychotic during the September 2006 and April 2007 
examinations.

Additionally, in the VA examinations, the Veteran was noted 
has being married for about 50 years, that he had four 
children, and a brother - all of which he had close 
relationships with.  While the Veteran noted increased 
irritability in April 2008, which led to increased arguing 
with his wife, there was no indication that the Veteran was 
physically violent with any of his family members or anyone 
else.

Moreover, the examiners noted that the Veteran was oriented 
to time, place and person.  Also, the Veteran claimed and was 
subsequently noted as becoming more forgetful of people's 
names during the April 2008 examination.  However, the 
Veteran was not noted as forgetting that he had a wife of 
more than 50 years or four children.  Nor was the Veteran 
noted as being unable to state normal personal information 
about himself.  For example, the Veteran stated that he 
attended church sometimes, that he was a member of the 
American Legion and Disabled American Veterans (and sometimes 
attended chapter meetings), or that he was currently 
unemployed, but that he had worked for a number of years as a 
construction worker before leg problems and other 
disabilities forced him to retire.

In sum, as the VA examiner in September 2006 stated, the 
Veteran did not demonstrate any serious cognitive or 
intellectual impairment, and there was no history of 
hallucinations or evidence of psychotic thinking.  Thus, the 
Board finds that the foregoing demonstrates that the Veteran 
did not have persistent delusions or hallucinations, was not 
in persistent danger of hurting himself or others, was not 
disoriented to time or place, or had memory loss for names of 
close relatives, occupation or his own name.  

Likewise, the Board notes that the Veteran's behavior is not 
grossly inappropriate.  While the Veteran was noted as being 
depressed and anxious, he was described in April 2008 as not 
demonstrating any bizarre or inappropriate behavior, other 
than the fact that he shook constantly.  However, the 
examiner noted the condition was not diagnosed yet, and 
questioned as to whether the Veteran had Parkinson's disease.  
Otherwise, the VA examiners noted that the Veteran was 
appropriately behaved during the examinations.

Finally, the Board acknowledges the statements regarding the 
Veteran's hygiene during the examinations.  In the April 2007 
examination it was noted that his shirt and trousers were 
soiled.  The 2008 examiner noted the Veteran was "somewhat 
disheveled and not clean in his clothes."  However, the 
examiner opined that the Veteran was adequate to handle 
activities of daily living.  The Veteran was partially noted 
as fearing to shave because of his shaking condition, because 
he did not want to cut himself.  The April 2008 examiner 
specifically concluded that he seemed competent to handle 
activities of daily living on a relatively normal basis.  All 
three examiners noted that the Veteran was competent to 
handle is his own finances.  Thus, the Board finds that while 
the Veteran may have some poor grooming habits, he is not so 
limited as to be unable to maintain minimal personal hygiene 
such that a higher evaluation is warranted.  His neglect of 
his personal appearance and hygiene fall squarely within the 
70 percent rating criteria.

Given the foregoing analysis, the Board finds that the 
symptomatology demonstrated by the Veteran throughout the 
appeal period does not more closely approximate that of a 
higher evaluation than is already currently assigned.  
Accordingly, the claim for an evaluation in excess of 70 
percent for service-connected undifferentiated somatoform and 
major depressive disorders must be denied.  See 38 C.F.R. § 
4.10, Diagnostic Code 9423; see also Hart, supra.

As to the representative's argument that the Veteran should 
be assigned a higher evaluation on the basis of his GAF 
scores, the GAF score is but one factor the Board can 
consider.  [Indeed, when making the argument, the Veteran's 
representative mistakenly indicated that the Veteran was 
still receiving a 50 percent evaluation, rather than the 70 
percent evaluation that had already been assigned.]  The 
Board considered the GAF scores against the weight of the 
described symptomatology provided by the private physician 
and the VA examiners.  While the Veteran was assessed GAF 
scores of 42 and 40, which the representative correctly 
points out equates to "serious symptomatology" under the 
DSM-IV, the Board finds that such serious symptomatology is 
adequately assessed with the currently assigned 70 percent 
rating.  As already discussed above, the Veteran's 
symptomatology does not more nearly approximate the criteria 
for a 100 percent rating; he demonstrates no gross impairment 
of his thought processes or communication, is not grossly 
inappropriate in his behavior, nor is he a threat to himself 
or others or so limited in his performance of activities of 
daily living that he has total occupational and social 
impairment.

The Board has considered whether the Veteran's 
undifferentiated somatoform and major depressive disorders 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993) ("[R]ating schedule will apply unless 
there are 'exceptional or unusual' factors which render 
application of the schedule impractical.").  Here, the rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology and provide for consideration of 
additional symptomatology than is currently shown by the 
evidence.  Thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

Also, the Board has considered whether this matter should be 
remanded in order for the RO to adjudicate, in the first 
instance, whether the Veteran is entitled to a total 
disability rating due to individual unemployability (TDIU), 
in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  
As stated above, the VA examiners noted that the Veteran was 
unemployed, but that he retired due to leg and other medical 
problems unrelated to the Veteran's mental disorders for 
which he is service connected.  Furthermore, the Veteran 
related to those examiners that his emotional difficulties 
did not cause him any problem with employment.  Finally, the 
Board notes that following the award of an increased rating 
of 70 percent, the RO's notification letter invited a claim 
for unemployability and provided the Veteran 
with an appropriate form to complete.  The record does not 
reflect that the Veteran returned such form, or otherwise 
indicated he was unemployable due to his psychiatric 
disorder.  Thus, the Board finds that a remand is not 
necessary 
in this case as the Veteran has not alleged TDIU or filed for 
TDIU, nor was unemployability due to his service-connected 
disability raised by the facts of this case.  

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation in excess of 70 percent for service-connected 
undifferentiated somatoform and major depressive disorders is 
denied.



____________________________________________
K.A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


